Citation Nr: 1636720	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 10, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969 with service in the Republic of Vietnam, for which he received the Combat Infantryman Badge and Army Commendation Medal with V Device.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in part granted service connection for PTSD and assigned an initial rating of 30 percent, effective February 24, 2009.

During the pendency of the appeal, in a March 2014 rating decision, the RO granted a higher initial rating of 100 percent, effective January 10, 2014.  However, the issue remains in appellate status as the maximum rating has not been assigned for the period prior to January 10, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2013, the Board remanded the claim for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by obtaining the Veteran's Social Security Administration (SSA) records considered in the grant of SSA disability benefits, obtaining VA treatment records for PTSD, scheduling a VA examination for PTSD in January 2014, and issuing a Supplemental Statement of the Case in March 2014 for the period prior to January 10, 2014.

Although not developed as a distinct issue, the issue of entitlement to a TDIU is a component of the increased rating claim on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  In this case, this issue was raised by the record, specifically the SSA records and determination of disability based on the Veteran's PTSD.


FINDINGS OF FACT

1.  Prior to January 10, 2014, the Veteran's symptomatology more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  For the entire period on appeal, the schedular criteria for a TDIU are met, and the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to January 10, 2014, the criteria for an initial rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the entire period on appeal, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Given the favorable action taken below regarding the grant of a TDIU, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regards to the higher initial rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in December 2009 and March 2010.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's psychiatric disability has been currently evaluated as 30 percent disabling, effective February 24, 2009, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code is governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that the severity of his psychiatric disability warrants a rating in excess of 30 percent.  Specifically, he asserts that a rating between 50 percent and 100 percent is warranted due to the extreme difficulties he had at work and at home.  See VBMS, 5/18/16 Appellate Brief.  At his October 2010 Decision Review Officer hearing, he testified that he had issues with crowds, social gatherings, and events; that he went to the grocery store early in the morning and to Walmart late at night when nobody was there; and that he often did not go anywhere or do anything.  He reported impairment in concentration and attention, difficulty completing simple projects around the house, nightmares and night sweats, sleep impairment that varied, and walking around the house at night to make sure everything was "okay."

An October 2009 private treatment record reflects that the Veteran retired in 2009 due to right eye difficulties and that since then, he had remained increasingly isolated with very little interaction with others.  He was noted to have good grooming and to be neat in appearance.  He reported flashbacks and recurrent thoughts about Vietnam on a regular basis.  His affect was somewhat distant, and his mood was blunted and bland.  His GAF score was 45, and his symptoms had a marked impact on his ability to maintain employment.  See VBMS, 11/23/09 Private Treatment Records, p. 1.

A December 2009 VA examination report reflects that the Veteran always checked the perimeter of the house and made sure the alarm system was on and windows and doors properly secured when he woke up.  He also reported anger and irritability issues, decreased energy, occasional crying spells, and occasional panic attacks.  He also noted that he tried working as a dock worker but was fired after one month because of his difficulty getting along with others; however, he was able to work as a truck driver for 33 years without any major difficulties but had to retire due to an eye condition.  The VA examiner found that there were no gross signs of a thought disorder, lucid dissociations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias except for some mild social phobias associated with PTSD.  The Veteran rated himself as moderately to severely anxious and depressed most of the time, and reported at least moderate insomnia, flashbacks and nightmares regarding Vietnam, increased startle response, hypervigilance, interpersonal guardedness, decreased interest in hobbies and social activities, difficulty recalling some important parts of traumatic events, self-isolation, detachment, estrangement from others, and emotional numbing.  The VA examiner found mild to moderate impairment in social, occupational, recreational, and familial adjustment.  Specifically, he stated that there appeared to be no more than mild impairment in occupational reliability and productivity secondary to PTSD, as the Veteran mainly needed to select a job which had minimal contact with others.  His GAF score was 58.

A February 2010 private treatment record reflects that the Veteran continued to have a great deal of difficulty due to his nightmares and was increasingly uncomfortable being around people.  He was found to be unkempt in appearance and to have difficulty concentrating; impaired memory; distant affect; impaired judgment; and blunted, bland, and severely depressed mood.  His GAF score was 35.  See VBMS, 2/11/10 Private Treatment Record, p. 1.

A March 2010 VA examination report indicates a review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  Specifically, the Veteran reported to be more anxious with more intrusive thoughts, more easily startled, intolerant of crowds, and short-tempered.  He also had worse concentration, nightmares three times a week, intrusive thoughts four times a week, anxiety about 80 percent of the time, and hypervigilance.  He had one friend and occasionally went fishing.  He was currently divorced and had been previously married three times and had three sons with whom he was not close.  The VA examiner found the Veteran to be alert and cooperative, and casually and appropriately dressed.  He also found the Veteran to have a calm mood and appropriate affect; no suicidal or homicidal ideations; no delusions, hallucinations, ideas of reference, or suspiciousness; adequate remote and recent memory; and adequate insight and judgment.  He stated that the Veteran had moderate and persistent symptoms of PTSD with no remissions that resulted in some impairment of social functioning.  His GAF score was 55.

In March 2011, the SSA found the Veteran to be disabled, with a primary diagnosis of anxiety disorders and secondary diagnosis of other retinal disorders, which began on January 25, 2009.  It stated that the Veteran's functional capacity was reduced with marked limitation in the ability to work in coordination with or proximity to others without being distracted by them, interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  As such, it found that the Veteran was only able to engage in sheltered work.  It also reflected that the Veteran had no problems with personal care; was hard to get along with due to his PTSD, which had gotten worse as he had gotten older; only left the house for necessities; had no problems paying attention or following instructions; did not handle stress or change in routine well; was very reclusive; was more easily agitated since being forced to retire; may be suicidal at times; and was able to go through activities of daily living.  See VBMS, 5/27/11 SSA/SSI Letter, p. 1, 6.  SSA medical records reflect a GAF score of 56.  See VBMS, 12/12/13 SSA Medical Records, p. 62.  Although SSA disability determinations are not binding on VA, they are probative evidence that must be considered and weighed in conjunction with the other evidence of record. 

The Veteran's son provided a statement in which he stated that in recent years, the Veteran had become more withdrawn and seemed more content as a recluse.  He stated that the Veteran only left the house out of necessity, such as for medical appointments or to get groceries or prescriptions; insisted on going to restaurants when it was not busy or else he would not go in; would be very short and often rude to restaurant or retail staff; and had no social life.  He also noted that the Veteran had trouble concentrating while completing home repairs and would hesitate and ask what they were doing a couple of times.  See VBMS, 11/2/10 Buddy/Lay Statement.

After a review of all of the evidence, the Board finds that an initial 70 percent rating, but not higher, is warranted for the period prior to January 10, 2014, as the Veteran's PTSD is more appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

The evidence establishes the Veteran's occupational and social impairment, including deficiency in family relations.  The Veteran has three prior marriages, is currently divorced, has only one friend, and only has a relationship with one of his sons, which is recent.  The Veteran's private treating psychiatrist stated that the Veteran had severe interpersonal relationships problems and that the symptoms had a marked impact on his ability to maintain employment.  The December 2009 VA examiner also found mild to moderate impairment in social, occupational, recreational, and familial adjustment.  Additionally, the March 2010 VA examiner stated that the Veteran's PTSD symptoms resulted in some impairment of social functioning.  

Additionally, the Veteran was also found to have impairment of memory in February 2010, and impairment of judgment in February 2010 and November 2010.  Although he was found to have adequate memory and judgment at his March 2010 VA examination, he had difficulty recalling some important parts of traumatic events at his December 2009 VA examination, and was found to be moderately limited in his ability to remember detailed instructions.  Additionally, the Veteran's son stated that the Veteran had trouble concentrating and asked what they were doing a couple of times while working on home repairs. The Veteran also has deficiency in mood as the evidence reveals he has anger and irritability issues, moderate to severe anxiety and depression most of the time, decreased energy, a short temper, and occasional crying spells and panic attacks.  Additionally, he reported obsessional rituals when he awoke, such as checking the perimeter of the house and making sure the alarm system was on and windows and doors properly secured.  The evidence also reflects neglect of personal appearance and hygiene.  

Of particular importance is the evidence concerning the severity of the Veteran's occupational impairment.  The SSA disability determination and supporting records show that the Veteran had marked limitation in his ability to work in coordination with or in proximity to others, to interact appropriately with the general public, or to get along with coworkers or peers; and reflect that the Veteran was very reclusive and only left the house for necessities. Furthermore, the SSA records indicate difficulty adapting to stressful circumstances as he does not handle stress or change in routine well; and the GAF scores ranged from 35 to 58, reflecting symptoms that ranged from moderate to severe. In this regard, the criteria for a 70 percent rating repeatedly and specifically cite to impairment affecting work and work-like circumstances.     

For the reasons set forth above, and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that the totality of the symptoms significant enough to result in occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood.

Of course, the Board acknowledges that there are many areas of function in which the Veteran had little or no impairment prior to January 10, 2014, such as consistent suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effective; impaired impulse control (such as unprovoked irritability with periods of violence); and spatial disorientation.  However, the severity of the Veteran's psychiatric symptoms - particularly the extent to which he is impaired occupationally - reflects that the criteria for an initial 70 percent disability rating is more closely approximated.  

Therefore, the Board finds that the evidence in favor of an initial rating of 70 percent prior to January 10, 2014, has attained the point of relative equipoise with the evidence against.  With resolution of all reasonable doubt in favor of the Veteran, the Board concludes that an initial 70 percent rating, but not higher, is warranted.

While an increased rating of 70 percent is warranted, the Board finds that a 100 percent rating is not warranted prior to January 10, 2014.  The preponderance of the evidence is against a finding of total occupational and social impairment.  This is because the Veteran has not exhibit symptoms and impairment commensurate with the assignment of a total rating.  In this regard, the evidence does not reveal that the Veteran displayed or experienced the detachment from reality contemplated by the 100 percent rating, such as evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Board acknowledges the Veteran's contentions that his symptoms have persisted and remained unchanged between 2010 and 2014, when a 100 percent rating became in effect.  However, the Board finds that the evidence contradicts his statements as there is a clear progression of his symptoms.  The Veteran became increasingly isolated as he went from having very little interaction with others to only leaving his house for necessities.  In fact, he reported a worsening of symptoms at his March 2010 VA examination and again at his January 2014 VA examination.

The Board has considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the first Thun element is not satisfied here.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130, are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of flattened affect, difficulty understanding complex commands, irritability, suicidal ideation, social withdrawal, depression, anxiety, occasional panic attacks, chronic sleep impairment, and problems with memory and concentration, are included in the rating schedule, and the assigned ratings specifically consider the degree of occupational and social impairment, including as due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

III.  TDIU

As noted above, under Rice, the increased rating claim includes the component of TDIU entitlement as it was raised by the record, including the Veteran's SSA records.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration shall be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Additionally, employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran is only service-connected for PTSD.  The Board's action herein increases the initial rating to 70 percent.  Thus, the schedular criteria for TDIU are met, and entitlement to TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

The evidence establishes that the Veteran has not engaged in substantially gainful activity since January 25, 2009, due primarily to the effects of his service-connected PTSD.  As reported by the Veteran, his attempt to work as a dock worker only lasted one month due to his inability to work with others.  However, he was able to work as a truck driver with limited interaction with others for over 30 years.

As discussed above, the Veteran was described as having "severe" symptoms of PTSD, which result in occupational and social impairment with deficiencies in most areas, including work and work-like settings.  Specifically, the Veteran's private treating psychiatrist stated that the Veteran had severe interpersonal relationships problems and that the symptoms had a marked impact on his ability to maintain employment.  And the Board reiterates that the SSA determined that the Veteran is disabled and unable to work, primarily because of his service-connected psychiatric disability. 

The Board finds that, in consideration of the severe effects of PTSD resulting in unemployability, and with resolution of all reasonable doubt in favor of the claim, the criteria for TDIU are met for the period for the entire appeal period.


ORDER

Entitlement to an initial rating for PTSD of 70 percent, but not higher, prior to January 10, 2014, is granted.

Entitlement to a TDIU is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


